Citation Nr: 1743205	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Graves' disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision issued by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Veteran appeared at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In May 2015, the Board remanded the issue on appeal for further development.  The Board directed the Agency of Original Jurisdiction (AOJ) to ask the appropriate custodian of Federal records to search the unit history, lessons learned, morning reports, travel orders, travel vouchers, sick reports, unit rosters and daily duty status reports that relate to whether the Veteran traveled to Vietnam for duties that required him to be on the ground in Vietnam, to include search of the Veteran's training unit and other units where the Veteran served after basic training to his unit in Turkey; obtain Social Security Administration (SSA) records; and afford the Veteran a VA examination.  SSA records have been obtained.  Moreover, the Veteran was afforded a VA examination in December 2015.  The Board also notes that the AOJ requested that the National Personnel Records Center (NPRC) provide all of the Veteran's personnel records in May 2015.  NPRC sent all available records in August 2015.  However, it does not appear that the AOJ took all steps necessary as directed by the Board to search for records documenting the Veteran's travel to Vietnam.  However, as discussed further below, as the Board finds that the Veteran did have a temporary duty assignment to Vietnam, there is no need to attempt to obtain additional service records to verify such service.  As such, the Board finds that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in April 2016, the Veteran granted a power-of-attorney in favor of Texas Veterans Commission with regard to the claim on appeal.  The Veteran's current representative was given an opportunity to submit argument on behalf of the Veteran in August 2017.  As such, the Board recognizes the change in representation.

Additional evidence has been associated with the record, including VA clinical records and VA examination reports.  However, with the exception of indicating service in Vietnam, which is conceded below, the examinations pertain to unrelated disorders and do not address the issue on appeal.  Moreover, the VA clinical records are redundant of prior treatment records and simply show a continuing diagnosis of Graves' disease.  Thus, as this evidence is either redundant of evidence already of record and/or not relevant to the issue, waiver of AOJ consideration is not necessary.  In turn, the Board may proceed with this decision.   
 

FINDING OF FACT

Graves' disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for Graves' disease, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran seeks service connection for Graves' disease.  He contends his disorder is due to either Agent Orange exposure or handling dead bodies in Vietnam.  In the alternative, he has also asserted that the disorder is due to guarding nuclear weapons while stationed in Turkey.  In this regard, at the Board hearing, he testified that after completing training, he was at Fort Dix when he volunteered to go to war and flew to Vietnam.  Once there, for 36 hours, he and the other volunteers prepared the remains of dead American soldiers for shipment back to the United States.  After that period expired, the Veteran was then sent to his permanent duty station in Turkey.  In Turkey, the Veteran helped guard nuclear weapons.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as the Graves' disease is not one of the diseases enumerated under 38 C.F.R. § 3.309(a), service connection may not be established based on a showing of continuity of symptomatology alone.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service personnel records do not show that the Veteran served in Vietnam and   there is no evidence beyond the Veteran's statements that he was exposed to herbicides during active duty.  These records do show that he was stationed overseas in Germany and Turkey.  However, the Veteran has consistently reported that he was on a temporary duty assignment to Vietnam for 36 hours to handle dead bodies.  At the Board hearing, the Veteran's wife testified that the Veteran gave explicit details about his time in Vietnam.  Moreover, at a recent VA examination, his wife also reported that the Veteran talked about his time in Vietnam daily.  Moreover, the Veteran has been diagnosed with posttraumatic stress disorder (PTSD) by licensed medical professionals based on his service in Vietnam and awarded service connection for such disorder.  In turn, the Board finds the Veteran's assertions that he did set foot in Vietnam to be credible, and, thus, he is presumed to have been exposed to herbicides.  While Graves' disease is not a listed as a presumptive disease under 38 C.F.R. § 3.309(e), the Veteran is not precluded from otherwise proving entitlement to service connection on a direct basis (i.e., with evidence of a nexus to such presumed herbicide exposure).  See Combee v. Brown, 5 Vet. App. 248 (1993).

Service treatment records are silent with respect to any findings of Graves' disease.  The Veteran's January 1975 discharge examination showed that the Veteran's endocrine system was clinically evaluated as normal.  There were no findings of Graves' disease.  A June 1975 statement showed that there has been no change in the Veteran's condition.  

Post-service VA clinical records show that he was diagnosed with possible Graves' disease in June 2004.  Follow up clinical records continue to show treatment for Graves' disease.  However, these records do not show that such disorder was related to the Veteran's active service.

The Veteran was afforded a VA examination in December 2015.  After reviewing the electronic record and examining the Veteran, the examiner opined that the claimed disease was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that he was unable to determine without resort to mere speculation.  He continued that Vietnam service, nuclear exposure or handling dead bodies are not evidenced nor are any these incidents known to be risk factors of Graves' disease.  Some risk factors of Graves' disease include family history, other autoimmune disorders and smoking.  

Although the examiner initially indicated that he could not provide an opinion without resorting to speculation, the examiner then proceeded to provide a detailed rationale for why the disorder was not related to any incident in service, primarily that such incidents were not known risk factors.  As such, the examiner's opinion is of high probative value.   See Jones v. Shinseki, 23 Vet. App. 382  (2010).

Based on the evidence of record, the Board must find that service connection for Graves' disease on a direct basis, to include as due to exposure to herbicides, is not warranted.  In this regard, service treatment records are silent with respect to any findings pertaining to Graves' disease.  Importantly, it was approximately 29 years after service before the Veteran was diagnosed with Graves' disease.  Additionally, the December 2015 VA examiner opined that Graves' disease was not related to service, to include exposure to herbicides, and provided a detailed rationale for such opinion.  There is no medical evidence of record to refute this opinion.  

Further, even though service connection for Graves' disease may not be established based on pertinent symptomatology alone, the Board observes that there is no lay or medical evidence documenting  pertinent symptoms since service.  See Walker, supra.   In this regard, the first post service medical evidence of Graves' disease is in 2004.  Moreover, the Veteran has not asserted that he suffered from such disorder prior to that date.  

The Board has also considered the Veteran's statements that he believes his Graves' disease is due to his exposure to herbicides, handling dead bodies or guarding nuclear weapons.  However, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his Graves' disease is related to these in-service incidents.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, his statements are outweighed by highly probative VA opinion.
 
In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for Graves' disease.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for Graves' disease, to include as due to exposure to herbicides, is denied. 



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


